                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC #:
 -------------------------------------------------------------- X
                                                                     DATE FILED: 2/14/2020
 RAMON O. CANELAS, individually and on                          :
 behalf of all others similarly situated,                       :
                                                                :
                                              Plaintiff,        :
                                                                :       19-CV-6105 (VEC)
                            -against-                           :
                                                                :           ORDER
                                                                :
                                                                :
 FRANK & NINO’S PIZZA CORP, d/b/a Nona’s :
 Pizza; NAIM ELEZAJ, a/k/a Nino Elezaj and a/k/a :
 Nona Elezaj; FIDAIM ELEZAJ, a/k/a Frank                        :
 Elezaj; FAZLIJA ELEZAJ,                                        :
                                                                :
                                              Defendants. X
 --------------------------------------------------------------
VALERIE CAPRONI, United States District Judge:

        WHEREAS the Parties appeared for an initial pretrial conference on February 14, 2020;

        IT IS HEREBY ORDERED that Plaintiff’s motion for conditional certification of a

collective is due no later than March 13, 2020. Defendants’ response is due no later than

March 27, 2020. Plaintiff’s reply is due no later than April 3, 2020.



SO ORDERED.
                                                              _________________________________
Date: February 14, 2020                                             VALERIE CAPRONI
      New York, NY                                                United States District Judge




                                                   Page 1 of 1
